DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  SOLID-STATE IMAGING DEVICE WITH ORGANIC PHOTOELECTRIC CONVERSION FILM OVER PHOTODIODES

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim, US 2015/0312492.
Claim 1: Kim discloses
a first photodiode (401) provided in a substrate (400); 
a first color filter (421) provided above the first photodiode; 
a second photodiode (402) provided in the substrate; 
a second color filter (423) provided above the second photodiode; 
an organic photoelectric conversion film (340) provided above the first and second color filters, on a side of incident light of the first and second photodiodes (FIG. 8); 
a first through electrode (403) connected to a first lower transparent electrode (431), wherein the first through electrode penetrates the substrate (FIG. 8); 
and a second through electrode (405) connected to a second lower transparent electrode (435), wherein the second through electrode penetrates the substrate (FIG. 8).
Claim 2: the first through electrode is connected to a first floating diffusion (406) and the second through electrode is connected to a second floating diffusion (408).
Claim 3: either the first through electrode (403) or the second through electrode is located between the first photodiode (401) and the second photodiode (402).
Claim 4: the first through electrode is located adjacent to the first color filter and the second through electrode is located adjacent to the second color filter (FIG. 8).
Claim 6: the first photodiode and the second photodiode are formed with Si semiconductors ([0065]).
Claim 7: the first photodiode and the second photodiode are located on a same plane in the substrate (FIG. 8).
Claim 8: either the first color filter or the second color filter is configured to pass blue light (401) and the other of the first color filter or the second color filter is configured to pass red light (402, FIG. 8).
Claim 10: Kim discloses
a first photodiode (401) provided in a substrate (400); 
a second photodiode (402) provided in the substrate; 
an organic photoelectric conversion film (340) provided on a side of incident light of the first and second photodiodes (FIG. 8); 
a first through electrode (403) connected to a first lower transparent electrode (431), wherein the first through electrode penetrates the substrate (FIG. 8); 
and a second through electrode (405) connected to a second lower transparent electrode (435), wherein the second through electrode penetrates the substrate (FIG. 8).
Claim 11: the first through electrode is connected to a first floating diffusion (406) and the second through electrode is connected to a second floating diffusion (408).
Claim 12: Kim discloses
a first photodiode (401) provided in a substrate (400); 
a first color filter (421) provided above the first photodiode; 
a second photodiode (402) provided in the substrate; 
a second color filter (423) provided above the second photodiode; 
an organic photoelectric conversion film (340) provided above the first and second color filters, on a side of incident light of the first and second photodiodes (FIG. 8); 
a first through electrode (403) connected to a first lower transparent electrode (431), wherein the first through electrode penetrates the substrate (FIG. 8); 
and a second through electrode (405) connected to a second lower transparent electrode (435), wherein the second through electrode penetrates the substrate (FIG. 8);
a signal processing circuit (600, FIG. 12)) configured to process an output signal output from the solid-state imaging device ([0114]-[0116]); 
and an optical system (lens 503) configured to input incident light to the solid-state imaging device.
Claim 13: the first through electrode is connected to a first floating diffusion (406) and the second through electrode is connected to a second floating diffusion (408).
Claim 14: either the first through electrode (403) or the second through electrode is located between the first photodiode (401) and the second photodiode (402).
Claim 15: the first through electrode is located adjacent to the first color filter and the second through electrode is located adjacent to the second color filter (FIG. 8).
Claim 17: the first photodiode and the second photodiode are formed with Si semiconductors ([0065]).
Claim 18: the first photodiode and the second photodiode are located on a same plane in the substrate (FIG. 8).
Claim 19: either the first color filter or the second color filter is configured to pass blue light (401) and the other of the first color filter or the second color filter is configured to pass red light (402, FIG. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee, US 2015/0001663. Alternatively, claims 5, 9, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Claim 1: Lee discloses
a first photodiode (304, left side, FIG. 5) provided in a substrate (300); 
Note that the photoelectric converter 304 is analogous to the photoelectric converter 204, which “may be a photodiode.” ([0032].) Lee does not explain this for 304 because it is the same structure in a different embodiment, and those in the art would understand that 304 would be a photodiode as well. Alternatively, Lee teaches in paragraph [0032] that the photoelectric converter 204 “may be a photodiode”, and it would have been obvious for those in the art to have used a photodiode for the photoelectric converter 304 of the embodiment of FIG. 5 of Lee. 
a first color filter (345, left) provided above the first photodiode; 
a second photodiode (304, right) provided in the substrate; 
a second color filter (345, right) provided above the second photodiode; 
an organic photoelectric conversion film (352, [0057]) provided above the first and second color filters, on a side of incident light of the first and second photodiodes (FIG. 5); 
a first through electrode (308, left) connected to a first lower transparent electrode (351, left, [0056]), wherein the first through electrode penetrates the substrate (FIG. 5); 
and a second through electrode (308, right) connected to a second lower transparent electrode (351, right), wherein the second through electrode penetrates the substrate (FIG. 5). 
Claim 3: either the first through electrode (308, left) or the second through electrode is located between the first photodiode and the second photodiode (FIG. 5).
Claim 4: the first through electrode is located adjacent to the first color filter and the second through electrode is located adjacent to the second color filter (FIG. 5).
Claim 5: a first plug (347b, left) is provided between the first through electrode and the first lower electrode and a second plug (347b, right) is provided between the second through electrode and the second lower electrode.
Claim 6: the first photodiode and the second photodiode are formed with Si semiconductors (“The semiconductor substrate 300 may be a p-doped silicon wafer.” [0050]).
Claim 7: the first photodiode and the second photodiode are located on a same plane in the substrate (FIG. 5).
Claim 8: either the first color filter or the second color filter is configured to pass blue light and the other of the first color filter or the second color filter is configured to pass red light. “The openings 220 are filled with color filters 222, respectively. For example, the opening 220 on the first pixel region P1 is filled with a red color filter allowing transmission of the red light, while the opening 220 on the second pixel region P2 is filled with a blue color filter allowing transmission of the blue light. Accordingly, only red light can be incident on the photo-electric converter 204 of the first pixel region P1, and only blue light can be incident on the photo-electric converter 204 of the second pixel region P2.” [0036].
Claim 9: a width of the first plug is narrower than a width of the first through electrode in a cross-sectional view and a width of the second plug is narrower than a width of the second through electrode in the cross- sectional view (FIG. 5).
Claim 10: Lee discloses
a first photodiode (304, left side, FIG. 5) provided in a substrate (300); 
Note that the photoelectric converter 304 is analogous to the photoelectric converter 204, which “may be a photodiode.” ([0032].) Lee does not explain this for 304 because it is the same structure in a different embodiment, and those in the art would understand that 304 would be a photodiode as well. Alternatively, Lee teaches in paragraph [0032] that the photoelectric converter 204 “may be a photodiode”, and it would have been obvious for those in the art to have used a photodiode for the photoelectric converter 304 of the embodiment of FIG. 5 of Lee. 
a second photodiode (304, right) provided in the substrate; 
an organic photoelectric conversion film (352, [0057]) provided on a side of incident light of the first and second photodiodes (FIG. 5); 
a first through electrode (308, left) connected to a first lower transparent electrode (351, left, [0056]), wherein the first through electrode penetrates the substrate (FIG. 5); 
and a second through electrode (308, right) connected to a second lower transparent electrode (351, right), wherein the second through electrode penetrates the substrate (FIG. 5). 

Claim 12: Lee discloses
a first photodiode (304, left side, FIG. 5) provided in a substrate (300); 
Note that the photoelectric converter 304 is analogous to the photoelectric converter 204, which “may be a photodiode.” ([0032].) Lee does not explain this for 304 because it is the same structure in a different embodiment, and those in the art would understand that 304 would be a photodiode as well. Alternatively, Lee teaches in paragraph [0032] that the photoelectric converter 204 “may be a photodiode”, and it would have been obvious for those in the art to have used a photodiode for the photoelectric converter 304 of the embodiment of FIG. 5 of Lee. 
a first color filter (345, left) provided above the first photodiode; 
a second photodiode (304, right) provided in the substrate; 
a second color filter (345, right) provided above the second photodiode; 
an organic photoelectric conversion film (352, [0057]) provided above the first and second color filters, on a side of incident light of the first and second photodiodes (FIG. 5); 
a first through electrode (308, left) connected to a first lower transparent electrode (351, left, [0056]), wherein the first through electrode penetrates the substrate (FIG. 5); 
and a second through electrode (308, right) connected to a second lower transparent electrode (351, right), wherein the second through electrode penetrates the substrate (FIG. 5). 
a signal processing circuit (600) configured to process an output signal output from the solid-state imaging device ([0074]); 
and an optical system (lens 354) configured to input incident light to the solid-state imaging device.
Claim 14: either the first through electrode (308, left) or the second through electrode is located between the first photodiode and the second photodiode (FIG. 5).
Claim 15: the first through electrode is located adjacent to the first color filter and the second through electrode is located adjacent to the second color filter (FIG. 5).
Claim 16: a first plug (347b, left) is provided between the first through electrode and the first lower electrode and a second plug (347b, right) is provided between the second through electrode and the second lower electrode.
Claim 17: the first photodiode and the second photodiode are formed with Si semiconductors (“The semiconductor substrate 300 may be a p-doped silicon wafer.” [0050]).
Claim 18: the first photodiode and the second photodiode are located on a same plane in the substrate (FIG. 5).
Claim 19: either the first color filter or the second color filter is configured to pass blue light and the other of the first color filter or the second color filter is configured to pass red light. “The openings 220 are filled with color filters 222, respectively. For example, the opening 220 on the first pixel region P1 is filled with a red color filter allowing transmission of the red light, while the opening 220 on the second pixel region P2 is filled with a blue color filter allowing transmission of the blue light. Accordingly, only red light can be incident on the photo-electric converter 204 of the first pixel region P1, and only blue light can be incident on the photo-electric converter 204 of the second pixel region P2.” [0036].
Claim 20: a width of the first plug is narrower than a width of the first through electrode in a cross-sectional view and a width of the second plug is narrower than a width of the second through electrode in the cross- sectional view (FIG. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897